Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The crossed out reference either was not submitted or submitted without a translation or explanation of the content and has therefore not been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takita et al.  (US 20090079102), cited by applicants.
The reference discloses a microporous polyolefin membrane having a puncture strength of 3 N or more (paragraph 84) and which may have a haze of 80% or more (paragraph 97-98). Note Examples 6-9 for applicants combination of puncture strength and haze in  ultra high molecular weight HDPE containing membranes. Note paragraph 2 for use of the membranes as battery separators. Note examples 6 7 and 9 for air permeabilities as in claim 10 for films having thicknesses of 16-20 microns. Note paragraph 16 for HDPE molecular weights of as high as 15,000,000. Note paragraph 72 for coating the membrane with polypropylene



Claims 9-16 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Kaneda et al. (US 20170373291), cited by the examiner.
The reference discloses a microporous UHMW HDPE membrane for use as a battery separator (title) with weight average molecular weight of 2,000,000 which in Table 1 has applicants puncture characteristics (note in particular Example 3 for the highest puncture resistance at 898 gf or about 9 N). While applicants haze value is not explicitly disclosed it would nonetheless appear to be inherent given the similarity of applicants process which uses stretching and further given the fact that the membrane has no obvious source of inhomogeneities with a size of greater than visible light needed to scatter light and cause haze. Note in this regard that the maximum pore size is of 46 nm in the examples of Table 1 and note example 1 where a nucleator is added such as would be understood by those skill in the art to reduce crystallite size and thus minimize haze. See paragraph 88 for multilayer membranes. Note all examples in Table 1 having applicants air permeability. Note membrane thicknesses of 20 microns in example 1.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-9-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765